Hyman, C. J.
In the year 1863, one of plaintiff’s brothers brought a lot of plaintiff’s cotton and stored it at Mr. Billings’ plantation, in the Parish of Morehouse.
Plaintiff, who resided in Kentucky, came to this State, and, when about to return to that State, he left the cotton in charge of his brother, E. P. Overby, to do with it as if it was his own.
In the year 1864, the cotton-burners of the Confederate States visited the said Parish, and commenced their work of destruction.
E. P. Overby, desirous of saving his brother’s cotton from being burned, applied to several persons to get them to remove and conceal the same from the ¡burners, offering a half of the cotton that might be saved by removal and concealment, to any person who would undertake to remove and conceal it. This proposition, refused by several, was accepted by-William R. Ward, who removed, concealed and saved one hundred and seventeen bales of the cotton, and E. P. Overby gave him (Ward) 58)¿ bales of same.
Plaintiff in -this case sued Ward to recover of him the 58)^ bales of cotton, or their value.
One-o-f the defences set up by Ward in his answer is, that the agent, E. P. Overby,-had authority to make the contract, and that plaintiff had ratified the acts of the agent.
The'-- trial of the case resulted in a verdict and judgment for defendant.
Plaintiff has appealed.
On plaintiff’s coming again into-this State, he was informed,-on inquiry, that his-bother, E. P. Overby, had saved some of his (plaintiff’s)-' cotton, by giving one-half for removing the other. He replied, o'n’receiving this information, that whatever his brother had-done would be satisfactory to him.
*547His not dissenting, but rather assenting, to what had been done by his agent, ratified the contract that his agent .had made with Ward.
A ratification by the principal, of a contract made by his agent, not authorized to make such contract, binds the principal, as fully as if the agent had been empowered to make the contract. Civil Code, No. 2990.
Judgment affirmed, plaintiff to pay costs.